Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Response to Amendment
This Non-final rejection is in response to Request for Continued Examination (RCE) filed 06/07/2021.
Claims 1-4, 6-8, 12, 13, 15, and 17-20 are amended.
Claims 1-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues on pg. 9-13 of Applicant Arguments/Remarks Made in an Amendment filed 06/07/2021 that Amerige and Gaspard do not teach “controlling to display a first user interface displaying a plurality of icons each of which corresponding to the plurality of applications, on a first area as an entire screen of the 
	Response to Argument 1, Applicant’s arguments have been fully considered however, in light of the amendments newly found prior art (U.S. Patent Application Publication NO. 20140267103 “Chaudhri”) is applied and applicant’s arguments to Amerige and Gaspard are not relevant. 

 Specification
The disclosure is objected to because of the following informalities: Applicant cites on pg. 9 of Applicant Arguments/Remarks Made in an Amendment that support for amendments may be found in at least paragraphs [0126-0128]. However, it is noted that Applicant’s specification filed 2/20/2018 contains only page lines and not paragraph numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites the limitation "the context displayed in the first user interface” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim and it is confusing as it is unclear whether there is a requirement for the context to be displayed in the first UI.
Claims 8 recites the limitation "changes based on a context” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim and it is inconsistent with regards to the context previously described in claim 7. 
Claims 18-19 are rejected for similar reasons. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20140267103 “Chaudhri”.
Claim 1: 
Chaudhri teaches a method of managing information of a plurality of applications in an electronic device, the method comprising:	 controlling to display a first user interface displaying a plurality of icons each of which corresponding to the plurality of applications, on a first area as an entire screen of the electronic device, wherein the plurality of icons represents a first level of information of the applications (i.e. para. [0195], Fig. 5II, “("home screen" 5001) displaying a plurality of application icons 5002 (e.g., 5002-21 through 5002-38”, wherein the plurality of applications is equivalent to the Web browser and Email application icons.);	 detecting a first gesture input swiping across the first area (i.e. para. [0230], Fig. 5JJ, The swipe gesture that originates from location 539-1 includes a movement of a touch past location 539-2);	 determining a second level of information of each of the plurality of applications (i.e. para. [0230-0231], Fig. 5JJ-KK, image 5008-12 of an open application (e.g., a web browser application) is scrolled in onto touch screen 112... and application icon 5002-36 that corresponds to a mail application is concurrently scrolled in onto touch screen 112 – the images of the open applications are second levels of information based on context of the various icons displayed in the first UI);	 and displaying, in response to the first gesture input, a second user interface comprising the second level of information of each of the plurality of applications as a list including a plurality of items each of which corresponding to the second level of information of each of the plurality of applications (i.e. para. [0230-0231], Fig. 5KK, in response to detecting the swipe gesture that originates from location 539-1 (FIG. 5II)… image 5008-12 of an open application (e.g., a web browser application) is further scrolled on touch screen 112), wherein each of the plurality of items appears one-by-one along the first gesture input on the entire screen of the electronic device (i.e. para. [0231-0232], it is noted from Fig. 5JJ to 5KK that open application screens 5008-12 and 5008-10 are scrolled onto the display along the same direction as swipe gesture that originates from location 539-1 one by one).  

Claim 7:
Chaudhri teaches the method of claim 1, further comprising:	determining, when the first user interface displays the plurality of icons, at least one additional data item based on the context displayed in the first user interface (i.e. para. [0338], Fig. 5KK, image 5008-12 for a web browser application… image 5008-10 for a mail application);	 and controlling to display the second user interface comprising the at least one additional data item of the plurality of applications on the entire screen of the electronic device (i.e. para. [0365], Fig. 11G, it is noted that addition data items are equivalent to the images 5008-10, 5008-12, which are displayed on the entire screen).  

Claim 12:
Claim 12 is the device claim similar to claim 1 and is rejected for similar reasons.

Claim 18:
Claim 18 is the device claim similar to claim 7 and is rejected for similar reasons. 

Claim 20:
Claim 20 is the non-transitory computer readable recording medium claim similar to claim 1 and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 11, 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140267103 “Chaudhri” in light of U.S. Patent Application Publication NO. 20170046024 “Dascola”.
Claim 2:
Chaudhri teaches the method of claim 1,
detecting a second gesture input performed on the second user interface;
determining a third level of information of each of the plurality of applications based on a context of each of the plurality of icons displayed in the second user interface (i.e. para. [0233], FIG. 5KK, “a tap gesture is detected on touch screen 112. In one example, tap gesture 545 is detected on image 5008-10 of a mail application, and in response, application view 5004-4 for a mail application is displayed”, wherein each application may be selected with a tap gesture in order to further display their respective application); and

While Chaudhri teaches wherein determining the second level of information is performed when the first user interface displays the first level of information.
Chaudhri does not explicitly teach wherein the method further comprises:	 and updating the second user interface to display the third level of information along with additional information of the plurality of the applications on the entire screen of the electronic device.  
However, Dascola also teaches
detecting a second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]) performed on the second user interface (i.e. Fig. 5F4, an expanded version of the notification; para. [0283]);	 determining a third level of information (i.e. the reply user interface includes soft keyboard 5092 and message input field for displaying a draft message entered by the user; para. [0287]) of each of the plurality of applications based on a context of each of the plurality of icons displayed in the second user interface (i.e. para. [0296-297], it is noted in Fig. 5F4-5F5 that a third level of information is equivalent to a reply interface in context to a messaging application being selected and that Fig. 5I4-5I5 a third level of information equivalent to displaying additional control affordances in a context to a rideshare application. Thus a third level of information for each of the applications is displayed in response to a second gesture input);	Dascola further teaches
and updating the second user interface to display the third level of information along with additional of the plurality of the applications on the entire screen of the electronic device information (i.e. para. [0287 & 297], it is noted that for the messaging application, “the reply user interface is updated in real-time (e.g., message bubble 5088 indicates that Alice is composing a message). The reply user interface includes soft keyboard 5092 and message input field”, and for the rideshare application, one or more control affordances are further displayed along with the driver in map 5114).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add updating the second user interface to display the third level of information along with additional of the plurality of the applications on the entire screen of the electronic device information, to Chaudhri’s gesture based user interface with updating the second user interface to display the third level of information along with additional of the plurality of the applications on the entire screen of the electronic device information as taught by Dascola. One would have been motivated to combine the user interface of Dascola with Chaudhri and would have had a reasonable expectation of success as the combination allows a user to access a subset of content, functionalities, menu options from a corresponding application without having to first launch the corresponding application, and without having to leave the current context (Dascola, para. [0070])

Claim 3:
Chaudhri and Dascola teach the method of claim 2.
Chaudhri further teaches 
wherein the second user interface is associated with the electronic device and is not a user interface of the applications (i.e. para. [0231], Fig. 5KK, “open application icons (e.g., 5002-37 and 5002-36) are scrolled in concurrently with images of open applications (e.g., 5008-12 and 5008-10)”, wherein application images 5008-12, 5008-10 are merely sub-user interfaces consisting of representative images of their applications and are not user interfaces of the applications until a user performs a tap gesture 545 on an application image).  

Claim 4:
Chaudhri and Dascola teach the method of claim 2.
Chaudhri wherein the second level of information comprises additional information about each of the plurality of icons, and wherein the additional information is displayed using at least one of an augment reality, a widget, a symbol, or a sub-user interface (i.e. para. [0231], Fig. 5KK, “images of open applications (e.g., 5008-12 and 5008-10)”, wherein a sub-user interface is equivalent to a respective image of an open application).  

Claim 9:
Chaudhri and Dascola teach the method of claim 2, 
(i.e. FIG. 5F2 illustrates that a contact (e.g., contact 5076) is detected on notification 5038; para. [0281]) is different from a direction of the second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]).

Claim 11:
Chaudhri and Dascola teach the method of claim 2.
Dascola further teaches wherein the first gesture input (i.e. FIG. 5F2 illustrates that a contact (e.g., contact 5076) is detected on notification 5038; para. [0281]) is different from the second gesture input (i.e. Fig. 5F5, contact 5078 moves from its original location to a location on Reply affordance 5082; para. [0286]).  

Claim 13:
Claim 13 is the device claim similar to claim 2 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the device claim similar to claim 3 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the device claim similar to claim 4 and is rejected for similar reasons. 

Claim 5 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140267103 “Chaudhri” in light of U.S. Patent Application Publication NO. 20170046024 “Dascola”, as applied to claims 1 & 12 above, and further in view of U.S. Patent Application Publication NO. 20150074615 “Han”.
Claim 5:
Chaudhri and Dascola teach the method of claim 2.
Chaudhri and Dascola do not explicitly teach
wherein the second user interface is displayed in a translucent manner.  
However, Han teaches 
wherein the second user interface is displayed in a translucent manner (i.e. the second user interface is translucent, and the second user interface is displayed on top of the first user interface (2724); para. [0704]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second user interface is displayed in a translucent manner, to Chaudhri-Dascola’s gesture based user interface with displaying the second user interface in a translucent manner as taught by Han. One would have been motivated to combine Han with Chaudhri-Dascola and would have had a reasonable expectation of success as the combination enables calculated control of the delivered content (Han, para. [0807]).

Claim 16:
Claim 16 is the device claim similar to claim 5 and is rejected for similar reasons. 

Claim 6, 10, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140267103 “Chaudhri” in light of U.S. Patent Application Publication NO. 20170046024 “Dascola” as applied to claim 2 & 13 above, and further in view of U.S. Patent Application Publication NO. 20140068494 “Petersen”.
Claim 6:
Chaudhri and Dascola teach the method of claim 2.
Dascola further teaches
wherein the third level of information dynamically changes in the second user interface (i.e. para. [0570], In response to receiving the new instant message from the social network contact, the device updates the second version of the notification to include the new instant message as part of the conversation log that is displayed in the second version of the notification)
While Dascola teaches wherein the third level of information dynamically changes in the second user interface, Chaudhri and Dascola do not explicitly teach 
wherein the third level of information dynamically changes in the second user interface based on the context each time a slide input is received.  
However, Petersen teaches wherein the third level of information dynamically changes in the second user interface in the second user interface based on the context (i.e. The weather service application may, in response to a user input, cause UI device 16 to display a greater degree of specificity of weather information by displaying the current humidity, dew point, wind speed, wind direction, probability of precipitation, etc. Such techniques to change degrees of specificity of information can be adapted to any suitable information, such as emergency alert information; para. [0036]) each time a slide input is received (i.e. user 10 may perform a vertical swipe gesture 93 in the direction indicated in FIG. 3; para[0063]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein information based on the context each time a slide input is received, to Chaudhri-Dascola’s gesture based user interface with wherein information based on the context each time a slide input is received as taught by Petersen. One would have been motivated to combine Petersen with Chaudhri-Dascola and would have had a reasonable expectation of success as the combination provides the advantage of being able to quickly navigate between different degrees of specificity of information (Petersen, para. [0013]).

Claim 10:
Chaudhri and Dascola teach the method of claim 2.
While Chaudhri teaches wherein the first gesture input is a slide input (i.e. para. [0230], swipe gesture that originates from location 539-1 includes a movement of a touch past location 539-2).  
Chaudhri and Dascola do not explicitly teach wherein the second gesture input is a slide input. 
However, Petersen teaches 
(i.e. Fig. 3, user 10 may perform a vertical swipe gesture 93; para. [0063]) and the second gesture input are slide inputs (i.e. User 10 may perform a horizontal swipe gesture 101 in the direction indicated in FIG. 3; para. [0064]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second gesture input is a slide input, to Chaudhri-Dascola gesture based user interface hierarchy with wherein the second gesture input is a slide input as taught by Petersen. One would have been motivated to combine Petersen with Chaudhri-Dascola and would have had a reasonable expectation of success as the combination provides the advantage of being able to quickly navigate between different degrees of specificity of information (Petersen, para. [0013]).

Claim 17:
Claim 17 is the device claim similar to claim 6 and is rejected for similar reasons. 

Claims 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20140267103 “Chaudhri” in light of U.S. Patent Application Publication NO. 20140068494 “Petersen”.
Claim 8:
Chaudhri teaches the method of claim 7, 
While Chaudhri teaches the at least one additional data item of the plurality of applications, Chaudhri does not explicitly teach 

However, Petersen teaches 
wherein the at least one additional data item of the plurality of applications dynamically changes (i.e. para. [0063], Fig. 3, “consequently, if user 10 wishes to determine the current weather conditions, user 10 may view UI device 16, which may display information for the current weather conditions”, wherein it is noted in Fig. 3, that weather application is one of 3 applications A,B, & C) based on a context each time a slide input is received (i.e. user 10 may perform a vertical swipe gesture 93 in the direction indicated in FIG. 3; para. [0063]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the at least one additional data item of the plurality of applications dynamically changes based on a context each time a slide input is received, to Chaudhri’s gesture based user interface with wherein the at least one additional data item of the application dynamically changes based on a context each time a slide input is received as taught by Petersen. One would have been motivated to combine Petersen with Chaudhri and would have had a reasonable expectation of success as the combination provides the advantage of being able to quickly navigate between different degrees of specificity of information (Petersen, para. [0013]).

Claim 19:
Claim 19 is the device claim similar to claim 8 and is rejected for similar reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent NO. 8532596: Fig. 6-7 teach, in response to a user gesture, displaying a second translucent layer over a list applications on a display. 
U.S. Patent Application Publication NO. 2006/0123360: Fig. 4A-B, teach upon a user input, displaying a secondary menu with additional details related to each application in a list of applications. 
U.S. Patent Application Publication NO. 2015/0074615: Fig. 20M-20Q teach displaying additional, un-redacted information corresponding to a list of application notifications in response to a user input. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171